DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Status of Claims
Claims 22-26 are currently pending in the application.
Acknowledgement is made of cancellation of claims 1-21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22-26 are objected to because of the following informalities:  

the plurality of elements or steps as presented in at least claim 22 should be separated by line indentations. See MPEP R-1.75


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24 calls for the limitation “the cryocooler chamber” which lacks antecedent basis; making the claim indefinite.

For examination purposes, “the cryocooler chamber” will be interpreted as “a cryocooler chamber”.

Claim 26 calls for the limitation “provide multiple cold sources” in line 3, which limitation renders the claim indefinite as it is unclear as to said multiple cold sources relate to the previously recited plurality of cold sources in parent claim 1. Are the multiple cold sources constituting distinct structures from the plurality of cold sources?

For examination purposes, “provide multiple cold sources” will be interpreted as “provide the plurality of cold sources”.





Claim 26 (new): The method of claim 25 further comprising providing multiple thermal links from multiple portions of the cryocooler to provide multiple cold sources to multiple elements of a cryocooler device, wherein at least two of the portions are different temperatures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saho (US 20090212890 A1).

Regarding claim 22:
Saho discloses a method for providing a plurality of cold sources (see cold sources provided via #11 and #5, Fig. 1) from a cryocooler #3, the method comprising operatively engaging at least a cryofluid of the cryocooler with a plurality of thermally conductive masses (see masses #9 and #1, operatively engaging the working gas of the cryocooler #3 via #11 and #5 respectively; [0038-0039]); and maintaining at least two of the thermally conductive masses at different temperatures ([0038-0039]).

Regarding claim 23:
Saho further discloses using a plurality of thermal links #11 and #5 to provide the plurality of cold sources to the plurality of thermally conductive masses (see Fig. 1; [0038-0039]).

Regarding claim 24:
Saho further discloses wherein at least one of the plurality of thermally conductive masses #9 and #1 define at least a portion of a cryocooler chamber #12 (see Fig. 1).

Regarding claim 25:
Saho further discloses wherein at least one of the plurality of thermally conductive masses (#9 and #1) is an element of a cryocooler analytical device.

Note: the mass being an element of a cryocooler analytical device is a statement of intended use and the structure of the device as taught by Saho can perform the intended function. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art).  

Regarding claim 26:
Saho further discloses providing multiple thermal links #11 and #5 from multiple portions of the cryocooler (see Fig. 1; [0038-0039]) to provide the plurality of cold sources to multiple elements #9 and #1 of a cryocooler device, wherein at least two of the portions are different temperatures ([0038-0039]).


Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 9620272 B2).

Regarding claim 22:
Nakayama discloses a method for providing a plurality of cold sources (via #26 and #9) from a cryocooler #4, the method comprising operatively engaging at least a cryofluid of the cryocooler with a plurality of thermally conductive masses #25 & #10; and maintaining at least two of the thermally conductive masses at different temperatures.

Regarding claim 23:
Nakayama further discloses using a plurality of thermal links #26 and #9 to provide the plurality of cold sources to the plurality of thermally conductive masses (see Fig. 1).

Regarding claim 24:
Nakayama further discloses wherein at least one of the plurality of thermally conductive masses define at least a portion of a cryocooler chamber (see chamber defined by #6 and #11).

Regarding claim 25:
Nakayama further discloses wherein at least one of the plurality of thermally conductive masses is an element of a cryocooler analytical device.

Note: the mass being an element of a cryocooler analytical device is a statement of intended use and the structure of the device as taught by Saho can perform the intended function. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art).  

Regarding claim 26:
Nakayama further discloses providing multiple thermal links #26 & #9 from multiple portions of the cryocooler to provide the plurality of cold sources to multiple elements #27 & #28 of a cryocooler device #1, wherein at least two of the portions are different temperatures (see Fig. 1).

Response to Arguments
The following respond to the applicant remarks filed on 09/01/2022.

The examiner asserted that the course of the rejection presented was substantially beyond what could be covered in an interview. A through rejection has been made for the record.

The newly presented claims are unpatentable over each of the prior art by Saho and Nakayama. See elaborated rejection above for more details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prester (US 9458969 B2) teaches thermal links to connect thermal masses to different portion of a cryocooler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763